DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 – 5 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: ‘communication part’ and ‘provision part’. For examination purposes, the Office would interpret ‘communication part´ as communication unit (Pg. 12, Lines 18-22), where it is hardware NIC to perform the method. For examination purposes, the Office would interpret ‘provision part’ as (Pg. 12, Lines 4-17) hardware processor and memory to perform the said method.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2020/0011997 to Dempsey et al. (hereinafter Dempsey) and in view of US Patent Application Publication No. 2012/0330475 to Chen.

Regarding Claim 1, Dempsey discloses (¶2) systems and methods for remotely determining a battery characteristic using utilize wireless communications, and further includes: 
a communication part configured to communicate with a terminal device (Dempsey discloses (¶22) the remote computing device 104 communicates with the user computing device 102) 
a provision part configured to read information according to a request level from a battery database including a plurality of elements regarding a secondary battery (Dempsey discloses (¶23) the remote computing device 104 functions as a server for collecting and analyzing battery usage data and provide the data to the battery purchaser to monitor battery usage from any computing device with network 100) in response to a request received by the communication part from the terminal device (Dempsey discloses (Fig. 4 and ¶37) the user interface with battery options 432a-432f, and upon selection of one or more battery options (i.e. in response to a request) additional details are provided), the request including the request level representing a degree of information disclosure (Dempsey discloses (Figs. 5, 6 and ¶41) that in response of selecting (i.e. requesting) individual battery statuses the user interface is shown with a degree of information such as type of battery, battery characteristic and remaining charge)
Dempsey does not explicitly disclose request further including code information assigned to the secondary battery for a vehicle read by the terminal device and provide the read information to the terminal device using the communication part. However, in an analogous art, Chen teaches:
the request further including code information assigned to the secondary battery for a vehicle read by the terminal device (Chen discloses (fig. 2; ¶14) using the user’s smart mobile phone to scan the QR Code to determine the serial number assigned to the secondary battery for the vehicle) and 
provide the read information to the terminal device using the communication part (Chen discloses (fig. 2; ¶7) the battery status is transmitted at a fixed time to the user, allowing the user to be aware of the most updated electrical properties through the user end management module loaded on the user’s smart mobile device)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a communication part configured to communicate with a terminal device, a provision part configured to read information according to a request level from a battery database including a plurality of elements regarding a secondary battery, in response to a request received by the communication part from the terminal device, the request including the request level representing a degree of information disclosure, as disclosed by Dempsey, and the request further including code information assigned to the secondary battery for a vehicle read by the terminal device and provide the read information to the terminal device using the communication part, as taught by Chen, for the purpose of implementing secondary battery management plan (Chen, ¶2).

Regarding Claim 2, Dempsey in view of Chen discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the element is at least one of an item and a quantity (Dempsey discloses providing items such as battery statuses that includes depletions rates (Fig. 5, ¶55) and quantities of partially used or unused batteries (Fig. 7, ¶44) within a predetermined range such as user’s house).

Regarding Claim 3, Dempsey in view of Chen discloses all the elements with respect to claim 1. Further the combination discloses:
wherein, as the request level increases, a number of elements included in the information according to the request level read from the battery database provided by the provision part increases (Dempsey discloses that as the request level increases i.e. clicking on individual Battery 1 or Battery 2 or Battery 3 etc. (Fig. 5) will increase the number of elements i.e. detailed information will be displayed on the user interface in (Fig. 6) regarding specific to the individual selected battery).

Regarding Claim 4, Dempsey in view of Chen discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the communication part communicates with the vehicle on which the secondary battery is mounted (Dempsey discloses (Fig. 1) the remote computing device 104 communicates with the vehicle 108 with batteries 106, 110 and receiving characteristics such as battery type, primary or secondary, battery size, etc.) 
Dempsey does not explicitly disclose wherein the information providing server further comprises an acquisition part configured to acquire battery information about the secondary battery transmitted by the vehicle. However, in an analogous art, Chen teaches:
wherein the information providing server further comprises an acquisition part configured to acquire battery information about the secondary battery transmitted by the vehicle (Chen discloses (¶14) using the user’s smart mobile phone to scan the QR Code to determine the serial number assigned to the secondary battery for the vehicle and transmitting to the server, where after the server has received the serial number of the secondary battery, that serial number is automatically matched with the basic data and determine the electrical properties of the secondary battery: battery type, serial number, rated capacity, rated current, rated total voltage, rated string voltage and number of times of battery charging and recharging, surplus capacity of the battery, the speed of the vehicle, and the battery temperature.)
The motivation to combine the references is similar to the reasons in Claim 1.

Claim 5, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 5 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 6, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 6 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 7, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 7 is rejected for the same rationale of rejection as set forth in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451